 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 88Jaflo, Inc. and International Brotherhood of Electri-cal Workers, Local 94, AFLŒCIO. Case 22ŒCAŒ21512 October 30, 1998 DECISION AND ORDER BY MEMBERS FOX, HURTGEN, AND BRAME On October 23, 1997, Administrative Law Judge Raymond P. Green issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed a letter brief in response to the Respondent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.2  ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Jaflo, Inc., Orefield, Penn-sylvania, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  William E. Milks Esq. and Carolyn B. McCollum, Esq., for the General Counsel.  Dennis Engle, Business Administrator, for the Respondent. Paul A. Montalbano, Esq., for the Charging Party.                                                             1 The Respondent excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951 ).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s reliance on Greenhoot, Inc., 205 NLRB 250 (1973), we note the limited proposition for which he cited the case. 2 The Respondent, inter alia, relies on Universal Enterprises, 291 NLRB 670 (1988), to justify its conduct.  Contrary to the Respondent™s analysis, however, that case is distinguishable.  In that case, after the multiemployer association (which the Board found consisted of ap-proximately seven employer-members) reached tentative agreement with the union on a contract which was to be executed following ratifi-cation by the union™s membership, the union™s parent International intervened and directed that the only agreement that could be signed was a master agreement known as ﬁthe Charleston agreement.ﬂ  The association initially balked at signing this agreement, and the union proceeded to get two employer-members to submit their resignations to the association and sign the agreement as separate entities.  Over the objections of the respondent employer, the association representative then signed the Charleston agreement ﬁunder protest.ﬂ  The issue was whether the respondent was then bound by that agreement.  The Board found it was not, because ﬁunusual circumstancesﬂ within the meaning of Retail Associates had fragmented the bargaining association and undermined the integrity of the multiemployer unit.  No such ﬁunusual circumstancesﬂ exist here.  DECISION STATEMENT OF THE CASE RAYMOND P. GREEN, Administrative Law Judge.  This case was tried before me in Newark, New Jersey, on September 24, 1997.  The charge in this case was filed on July 26, 1996, and the complaint was issued on June 17, 1997.  In substance, the complaint alleged  (1) That the Respondent has been an employer member of the Line Clearance Contractors, a multiemployer association that bargains with the Union on behalf of its members.   (2) That on or about April 4, 1996, the Union and the Asso-ciation reached complete agreement on the terms and condi-tions of a collective bargaining agreement.  (3) That on or about June 13, 1996, the Union requested the Respondent to execute the aforesaid agreement and since that date the Respondent has failed to do so.  The Respondent denies that it ever delegated authority to bargain to an employer association and argues alternatively, that even if it did, the Union consented to separate bargaining after negotiations commenced.  On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  It is also admitted and I find that the Union is a labor organization within the meaning of Section 2(5) of the Act.  II.  THE ALLEGED VIOLATIONS Jaflo, Inc. is located in Orefield, Pennsylvania, and performs tree trimming services for various companies including Public Service Electric & Gas and Jersey Central Power and & Light Company.  These services are performed on land owned by the utilities and Jaflo assigns anywhere from about 5 to 10 employ-ees to do this work.   There are also a number of other companies offering the same services and employing tree trimming employees who, until 1994, had been represented by Local 1774, International Brotherhood of Electrical Workers.  In that regard, the employ-ees concerned were covered by a multiemployer contract be-tween that labor organization and their respective employers, one of whom was Jaflo.  That contract was set to expire on December 31, 1995.  The bargaining unit as described in the agreement was as follows:   All employees engaged in tree trimming work, brush cutting work, or chemical spraying work on the property of the Public Service Electric and Gas company and the property of the Jer-sey Central Power and Light Company employed by mem-bers of the Line Clearance Contractors and the employers who have authorized the Line Clearance Contractors to bar-gain on their behalf.  In 1994, the Charging Party, International Brotherhood of Electrical Workers, Local 94, AFLŒCIO, came into existence as a result of the merger of a number of locals of the International Union.  At the end of 1994, Local 1774, also merged into Local 327 NLRB No. 24  JAFLO, INC. 8994, which thereupon became its successor. 
Control Services, 303 NLRB 481  (1991).
1 On September 12, 1995, Local 94, by its president, Charles 
D. Wolfe, sent letters to the c
ontractors, including Jaflo, which 
expressed the desire to modify 
the existing contract and which 
asked that negotiations commence on November 6, 1995.   
On October 16, 1996, Dennis E
ngle, on behalf of Jaflo, 
wrote to the Union and stated:  
 I am in receipt of your September 12, 1995 letter noti-
fying us as to your desire to amend the Agreement and 
scheduling the first negotiati
on session for November 6, 
1995 at 9:00 AM at your office.  
I will be the representative for Jaflo, Inc. at these nego-
tiations.  As the representative for Jaflo I would like to 
confirm that I will be in attendance at the November 6, 
1995 session at your office. 
 The first bargaining session was held on November 6, where 
according to. Wolfe, there were eight employers in attendance 
and where two of them (Lou Nekola and Ed Marks) were des-
ignated as the employers™ spoke
smen. Engle attended this meet-ing, albeit he states that he cam
e late.  Contract proposals were 
thereupon exchanged between the Union and the employers. 
Engle did not at this meeting, or at any time before March 5, 
1996, express any reluctance in 
having the group negotiate on 
behalf of his company.  And there is no credible evidence to 

suggest that until March 5, 1996, he sought to withdraw from 
the group and bargain separately.  
After November 6, 1995, the group of employers and the 
Union had a series of meetings in November, December, and 
into 1996.   
According to Wolfe, the negotiators reached an agreement 
on March 5, 1996, which included an agreement to provide 
health insurance through a company called Lineco which is 
operated by the International 
Brotherhood of Electrical Work-
ers. However, when the agreement was presented to Lineco, it 
was rejected because some of th
e provisions relating to health insurance were not acceptable.   
March 5 1996, was the last time that Jaflo appeared at the 
bargaining sessions.  During this
 meeting, Engle spoke to 
Wolfe and said that he couldn™t afford the way the health insur-
ance benefit was set up.  According to the credited testimony of 
Wolfe, when Engle requested that Jaflo be allowed to bargain 
separately, he responded that the 
Union could not agree to that. 
On March 18, 1996, Engle wrote to Wolfe and requested 
separate bargaining.  This lett
er was sent by Engle after he 
asserts that Wolfe agreed to separate bargaining.  The letter on 
its face clearly contradicts that
 assertion because instead of 
confirming an alleged agreemen
t to bargain separately, it 
merely requests separate barg
aining. The letter states:  
                                                           
 1 At no time did the Respondent or the other members of the Line 
Clearance Contractors ever assert to
 Local 94, IBEW, that they ques-
tioned the validity of the merger.  
The evidence shows  that they en-
tered into negotiations with the ne
w organization as the representative 
of their employees in November 1995 for the purpose of negotiating for 
a new contract to replace the expiring contract that had existed with Local 1774.  Accordingly, the Respondent would be legally estopped 
from contesting the validity of the Unions™ merger and could not raise 
this issue as a defense to the 
refusal-to-bargain allegation. El Torito-La 
Fiesta Restaurants,
 284 NLRB 518, 520 (1987), affd in part and re-
manded in part in unpublished decision 852 F.2d 571 (9th Cir. l988); 

Knapp-Sherrill Co
., 263 NLRB 396 (l982). 
This letter is to inform you that Jaflo, Inc. at this point 
would like to negotiate separate
ly and arrive at a separate 
labor agreement with Local 94.  It is our intent to provide 
better health insurance benef
its than the benefits provided 
by the Lineco plan.  This is 
also the reason for our wanting separate negotiations.   
This is the message I wanted to convey to you over the 
telephone but our busy schedules have  prevented us from 
engaging in this telephone conve
rsation.  I look forward to 
arranging a meeting with you to
 negotiate a separate labor 
agreement.  
 On April 8, 1996, Engle sent another letter to the Union 
again requesting separate ne
gotiations.  This read:  
 Jaflo Inc. is not in agreement with the terms and condi-
tions under group negotiations as of April 4, 1996. Ac-
cordingly, as per our earlier written request for separate 
negotiations in a letter date
d March 18, 1996, we would 
like to request again to negotiate a separate labor agree-
ment with Local 94. I will be available for the following 
dates for such negotiations. 
 The letters from Engle were forwarded to the Union™s attor-
ney who, on April 24, 1996, responded as follows:  
 With the contracts scheduled to expire in December 
1995, Local 94 issued the required Section 8D letter noti-
fying your company, as well as the other tree trimming 
companies of the intent to negotiate modifications and 
amendments to the collective bargaining agreement which 
was soon scheduled to expire.  
As in the past, all bargain-
ing had been conducted through multiemployer participa-

tion.  You, on behalf of your company, participated with 
the other employers throughout th
e negotiations.  By letter 
of March 18, 1996, you announced to Local 94 your com-

pany™s desire to withdraw from the multiemployer bar-
gaining and bargain separately.   
Please be advised that Loca
l 94 rejects your attempts 
to separate from the multiemployer bargaining group.  
Please be clear on this matter that in order for your com-
pany to have successfully and lawfully withdrawn from 
the multiemployer bargaining group, such notice of inten-
tion would have been required to be given prior to the 
commencement of bargaining.  This means such notice 
would have been due in 1995.  Your company™s current at-
tempts to unilaterally withdraw from the multiemployer 
bargaining is hereby objected 
to by Local 94.  You may 
wish contact your company™s legal counsel. 
 After further bargaining, the agreement was modified and on 
June 13, 1996, the Union sent out the new agreement for execu-tion by the employees.  The agreement was also sent to Jaflo.  
On August 22, 1996,  Wolfe wrote to Jaflo requesting that 
the Company sign and return the copy of the agreement that 
was negotiated between the Union 
and the Association.  (The 
contract was reached on or abou
t June 1, 1996, and runs until 
December 31, 1998.)  
The Respondent has not executed the contract described 
above and has not made any payments into the contractually 
provided health insurance fund.  In the latter regard, the agree-
ment requires that payments be
 made in the amount of $2.35 per hour for all hours worked by covered employees.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 90III. ANALYSIS The establishment of a multiemployer bargaining unit, in 
which each of the members is bound to execute whatever 
agreement is reached between th
e group and a union, is deter-
mined by whether there has been
 an unequivocal manifestation 
by the members of the group, that they will be bound by group 
bargaining rather than by individual action.  
Kroger Co., 148 NLRB 1078 (1974).  A multiemployer association does not 

require a formal structure and an
 employer™s membership in it 
may be shown either by express 
delegation or by actual partici-
pation in the group bargaining process.  
Greenhoot, Inc
., 205 
NLRB 250 (1973); 
Rock Springs Retail Merchants Assn.
, 188 
NLRB 261 (1971); and 
Van Eerden Co.
, 154 NLRB 496 
(1965).  Once a multiemployer bargaining unit is established, an em-
ployer-member may withdraw only on timely written notice 
made prior to the contractuall
y established date for modifica-
tion of the collective-bargaining agreement or to the agreed-on 
date for the commencement of negotiations.  Retail Associates
, 120 NLRB 338 (1958).  Once bargaining begins, either party 

can withdraw from group barg
aining only under ﬁunusual cir-
cumstances.ﬂ or by the mutual consent of the party seeking to 
withdraw, the union and the association.  
Teamsters Local 378 
(Capital Chevrolet Co.
), 243 NLRB 1086 (1979).  
ﬁUnusual circumstancesﬂ has generally been defined by the 
Board to mean cases where the withdrawing employer faced 
dire economic circumstances that its existence as a viable busi-
ness entity has ceased or 
is about to cease.  Hi-Way Billboards, 
Inc. 206 NLRB 22 (1973), enf. denied 500 F.2d 181 (5th Cir. 
1974).  The Board has held that an employer may withdraw 
from group negotiations after they have begun where (1) the 
employer is subject to extreme economic difficulties resulting 
in an arrangement under the bankruptcy laws.  
U.S. Lingerie Corp., 170 NLRB 750 (1968); (2) where the employer is faced 
with the imminent prospect of closing, 
Spun-Jee Corp
., 171 NLRB 557 (1968); and (3) where the employer is faced with 

the prospect of being forced out
 of business for lack of quali-
fied employees and the union refuses to assist the employer by 

providing employees.  
Atlas Electrical Service Co
., 176 NLRB 
827 (1969).  Moreover, an assertion of dire economic circum-
stances will not justify withdr
awal from the unit after an 
agreement is reached.  
Co-Ed Garment Co
., 231 NLRB 848 
(1977); and Arco Electric Co. v NLRB,
 618 F.2d 698, (10th Cir. 1980).   
In the present case, the evidence demonstrates that for a pe-
riod of time there has existed a multiemployer bargaining group 

that has negotiated on behalf of its members with the predeces-
sor union, Local 1774, IBEW, which was merged into Local 94 
in October 1994.   
When the previous collective-bargaining agreement was 
soon to expire, (on December 31, 1995), the Union, in Septem-
ber 1995, notified the Association™s members that it desired to 
negotiate for modifications in the contract.  The initial meeting 
took place on November 6, 1995, and Jaflo by its letter dated 
October 13, 1995, and by its pa
rticipation during group negotia-
tions thereafter, indicated its un
equivocal intent to be bound by 
group bargaining.  
Although, it is evident that 
Engle sought, from March 5, 
1996, to withdraw from group bargaining, it is my opinion that 
the Union did not consent to this attempted withdrawal.  Thus, 
in the absence of timely notice to withdraw and in the absence 
of any showing of ﬁunusual ci
rcumstances,ﬂ it is my opinion 
that the Respondent™s attempt to withdraw was legally ineffec-

tual.   
As the Respondent™s attempt to withdraw was legally insuf-
ficient and as the Union and the Association reached an agree-
ment, the Respondent is legally 
obligated to execute and abide 
by its terms.  
Acme Wire
, 251 NLRB 1567, 1571 (1980).  This includes the obligation to make payments to the contractually 
required health fund on behalf of the employees covered by the 
agreement.  
CONCLUSIONS OF LAW 
1. By refusing to execute a collective-bargaining agreement 
that was mutually agreed to between Local 94, IBEW and the 
Line Clearance Contractors, th
e Respondent has violated Sec-
tion 8(a)(1) and (5) and Section 8(d) of the Act.  
2. By failing to abide by the aforesaid contract and by failing 
to make contributions to the contractually required health care 

fund, the Respondent has violated
 Section 8(a)(1) and (5) of the 
Act.  
3. The aforesaid violations affect commerce within the 
meaning of Section 2(6) and (7) of the Act.  
THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Inasmuch as I have concluded that the Respondent has vio-
lated the Act by refusing to execute the collective-bargaining 

agreement reached with the Line Clearance Contractors, it shall 
be ordered to execute this agreement forthwith and to abide by 
its terms and conditions.  
It is further recommended that the Respondent be ordered to 
make the required payments to 
the health insurance fund which 
it failed to make Moreover, it is recommended that such pay-

ments be made with interest to be computed according to the 
practice set forth in 
Merryweather Optical Co
., 240 NLRB 
12l3, 12l6 fn. 7 (l979).   
Finally, the Respondent will be
 ordered to make employees 
covered by the aforesaid agreement whole for any loss of 
wages or benefits including any payments to health providers 
that would have been paid for by the health insurance fund 
under the terms of the contract. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended 
2 ORDER The Respondent, Jaflo, Inc., Orefield, Pennsylvania, its offi-
cers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to bargain collectively with Interna-
tional Brotherhood of Electrical
 Workers, Local 94, AFLŒCIO 
by refusing to sign the contract that was agreed to between that 

Union and the Line Clearance 
Contractors on June 1, 1996.  
(b) Refusing to abide by the terms and conditions of the 
aforesaid agreement and by refusing to make payments to the 
IBEW, Local 94 
Health Fund as required by the agreement.  
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 JAFLO, INC. 91(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) On request of the Union, execute the contract that was 
agreed to between the Union and the Line Clearance Contrac-
tors in accordance with the terms of the Remedy Section of this 
opinion.   (b) Pay into the IBEW Local 94,
 Health Fund, on behalf of its unit employees, those contribu
tions it failed to make since 
the effective date of the aforesaid agreement in the manner set 

forth in the remedy section of this decision. 
(c) Make whole any employees or the Union for any losses 
suffered by reason of its unlawful failure to abide by the terms 
of the aforesaid agreement and 
by its discontinuance of pay-
ments to the welfare fund in the manner set forth in the remedy 
section of this decision.  
(d) Preserve and, on request, make available to the Board or 
its agents for examination and copying, all payroll records, 
social security payment records, timecards, personnel records 
and reports, and all other records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in Orefield, Pennsylvania, and at any facilities where 
bargaining unit employees do work
, copies of the attached no-
tice marked ﬁAppendix.ﬂ3  Copies of the notice, on forms pro-
vided by the Regional Director for Region 22 after being signed 
by the Respondent™s authorized 
representative, shall be posted 
by the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including all 
places where notices to employees are customarily posted. Rea-
sonable steps shall be taken by 
the Respondent to ensure that 
the notices are not altered, defaced, or covered by any other 
material. In the event that, during the tendency of these pro-
ceedings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
                                                          
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since July 26, 1996. 
(f) Within 21 days after service 
by the Region, filed with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice
.  Section 7 of the Act gives employees these rights. 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities 
WE WILL NOT refuse to bargain collectively with Local 94, 
International Brotherhood of El
ectrical Workers, AFLŒCIO by 
refusing to sign the contract that was agreed to on June 1, 1996, 
between the Union and the Line Clearance Contractors.   
WE WILL NOT fail to bargain with the Union by failing to 
make required contributions on be
half of our unit employees to 
the IBEW, Local 94 Health Fund.  
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce our employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL. on request of the Uni
on, execute the contract that 
was agreed to on June 1, 1996.   
WE WILL make whole any employees or the Union for any 
losses suffered by reason of our unlawful failure to abide by the 
terms of the aforesaid agreement and by our discontinuance of 
payments to the IBEW, Lo
cal 94 Heal
th Fund.   JAFLO, INC. 
 